DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/18/2019.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 11-15, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because As per claim 11, this is a device claim and it requires hardware for the claim to fall into the four categories of patent eligible subject matter. This clam recites a firewall and par 0067, 0078, in light of the specification the firewall can be a software. And same as the processor too. Thus, this claim does not fall into one of the four categories of patent eligible subject matter.
 As per claims 12-15, these claims are rejected based on the same rational set forth the claim 11. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bigbee et al US 2018/0308111 in view of Pham US 2019/0081927.

 	As per claim 1, Bigbee discloses a method, the method comprising: 
 	analyzing network traffic on a network to identify devices using a router (0078  [0078] The router 160 is configured to collect data about user habits, preferences, uses, and the like, and carry out a device identification method (illustrated in FIG. 3) to identify specific users of each session initiated by the electronic devices 152, 154, 156 using this data. Data representative of users' individual identity (rather than only that of the electronic devices' 152, 154, 156),); 
 	analyzing the network traffic to identify the type of one or more of the identified devices (0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time, based upon the UPnP messages 220. Par, 0096 The router 160 may further know that at a given time during a school day, one of the electronic devices 152, 154, 156 was used to watch a movie unsuitable for children.); 
and 
 	applying, at the router, rules in firewall applicable at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router ( par  0053,rules which adjust client status and  0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160).  
 	Bigbee dos not explicitly disclose applying at the router, rules in firewall template applicable at a given time to traffic.
 	However, Pham discloses applying at the router, (par 0004, modifying firewall), rules in firewall template applicable at a given time to traffic (par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, because doing so would provide a firewall protecting a remote computer. 


 	As per claim 2, Bigbee in view of Pham discloses the method of claim 1, further comprising, prior to applying the rules in the firewall template applicable at a given time: storing a set of firewall templates(Pham par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time ) , said set of firewall templates including at least a first firewall template including at least one firewall rule to be applied to devices of a first type, said devices of a first type being one of a video player device type, video camera device type, a voice assistant device type, a gaming console device type or a cell phone device type (Bigbee par 0036  the electronic device 156 could be a tablet device or a video gaming console); and determining the firewall template that is applicable at a given time from the stored set of firewall templates based on one or more of: i) a current day of the week, ii) a time of day, iii) a date, or iv) user input ( Bigbee, par 0058  changing IP address lease time and 0081 the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time based upon the UPnP messages and Pham par 0024 a date and/or a time the IP address is to be removed from the firewall rules, a time window (e.g., between 1 pm and 3 pm on a particular date, on particular days of the week, during particular hours of the day, and/or any other suitable time windows) during which the IP address is to be included in the firewall rules).  


 	As per claim 3, Bigbee in view of Pham discloses the method of claim 1, further comprising, prior to applying the rules in the firewall template at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router, said devices including a first device ( Bigbee, par 0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160): monitoring, at the router, network traffic through the router corresponding to the first device without subjecting said traffic corresponding to the first device to rules in the firewall template for a period of time (Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions ); wherein analyzing the network traffic to identify devices using the router includes identifying the first device as a device using the network (Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302); and wherein analyzing the network traffic to identify the type of one or more of the identified devices include identifying the device type of the first device as being a video player device type, a video camera device type, a voice assistant device type, a gaming console device type, or a cell phone device type (Bigbee, par 0036 the electronic device 156 could be a tablet device or a video gaming console).  


 	As per claim 4,  Bigbee in view of Pham discloses the method of claim 3, wherein analyzing the network traffic to identify devices using the router includes identifying devices located at a customer premises where said router is located based on at least one of a source address and a destination address included in detected network traffic ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions).  


 	As per claim 5, Bigbee in view of Pham discloses the method of claim 3, wherein analyzing the network traffic to identify the type of one or more identified devices includes using a neural network trained to identify device types based on monitored traffic to determine a device type corresponding to an identified device ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions and 0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time).  

 	As per claim 6, Bigbee in view of Pham discloses the method of claim 4, further comprising: providing a user an opportunity to populate templates for different modes of operation, each template including network traffic restrictions to be applied by the firewall for one or more types of devices ( Pham, par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time).  

 	As per claim 7, Bigbee in view of Pham discloses the method of claim 1 wherein the firewall template applicable at the given time is a first template that corresponds to a concentrating mode of operation in which devices of different types listed in the template are to be blocked from accessing the Internet for a specified period of time ( Bigbee, par 0045 The protocol connection offer is sent by the meter 170' in response to a timer associated with the router 160' (or the meter 170') which may be based on overall connection time or an idle time and is for renewing association of the devices 152, 154, and 156 with the local network. Timer length can vary from, e.g., minutes to days or any length and The protocol connection offer includes data for associating the devices 152, 154, and 156 with the local network in view of Pham 0023 in instances where process 100 determines that a connection to the remote computer is to be terminated (e.g., based on explicit input from a user of the user device, based on a duration of time elapsing without activity on the user device, and/or based on any other suitable information), process 100 can determine that the current IP address is to be removed from the list of firewall rules ).  

 	As per claim 8, Bigbee in view of Pham discloses the method of claim 1, wherein the firewall template applicable at the given time is a first template that corresponds to a quality time mode in which Internet access is blocked for device types or specific devices identified in the template as devices which are to be permitted Internet access during quality time mode operation (Bigbee,  in view of Pham 0024  process 100 can determine a duration of time the request is valid (e.g., an hour, two hours, a day, a month, and/or any other suitable duration of time), a date and/or a time the IP address is to be removed from the firewall rules, a time window (e.g., between 1 pm and 3 pm on a particular date, on particular days of the week, during particular hours of the day, and/or any other suitable time windows) during which the IP address is to be included in the firewall rules).  

 	As per claim 9, Bigbee in view of Pham discloses the method of claim 1 wherein the firewall template applicable at the given time is a first template that corresponds to a metering mode of operation in which devices of at least one type are limited to a specified amount of access to one or more networks outside the customer premise within a predetermined recurring time (Bigbee par 0045 The protocol connection offer is sent by the meter 170' in response to a timer associated with the router 160' (or the meter 170') which may be based on overall connection time or an idle time and is for renewing association of the devices 152, 154, and 156 with the local network. Timer length can vary from, e.g., minutes to days or any length).  

 	As per claim 10, Bigbee in view of Pham discloses the method of claim 1, wherein the firewall template applicable at the given time is a first template that corresponds to a night mode in which video player type devices, gaming console type devices, mobile phone devices (Bigbee, par 0036 the electronic device 156 could be a tablet device or a video gaming console ), computer type device and streaming music player devices are blocked by the router from communicating through the router ( Pham 0018, the mechanisms described herein can dynamically and remotely add an IP address to a firewall's list of unblocked IP addresses so that, e.g., a user is able to establish a remote desktop connection to a remote computer that is protected by the firewall).  

 	As per claim 11,  Bigbee discloses a router comprising: a firewall (par 0046 firewall ); and a processor (fig.1A, microprocessor) configured to: 
 	analyzing network traffic on a network to identify devices using a router (0078  [0078] The router 160 is configured to collect data about user habits, preferences, uses, and the like, and carry out a device identification method (illustrated in FIG. 3) to identify specific users of each session initiated by the electronic devices 152, 154, 156 using this data. Data representative of users' individual identity (rather than only that of the electronic devices' 152, 154, 156),); 
 	analyzing the network traffic to identify the type of one or more of the identified devices (0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time, based upon the UPnP messages 220. Par, 0096 The router 160 may further know that at a given time during a school day, one of the electronic devices 152, 154, 156 was used to watch a movie unsuitable for children. ); 
and 
 	applying, at the router, rules in firewall applicable at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router ( par  0053,rules which adjust client status and  0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160).  
 	Bigbee dos not explicitly disclose applying at the router, rules in firewall template applicable at a given time to traffic.
 	However, Pham discloses applying at the router, (par 0004, modifying firewall), rules in firewall template applicable at a given time to traffic (par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, because doing so would provide a firewall protecting a remote computer. 
  

 	As per claim 12, Bigbee in view of Pham discloses the router of claim 11, wherein said processor is further configured to: 
 	store a set of firewall templates, said set of firewall templates including at least a first firewall template including at least one firewall rule to be applied to devices of a first type (Pham par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time ), said devices of a first type being one of a video player device type, video camera device type, a voice assistant device type, a gaming console device type or a cell phone device type (Bigbee par 0036  the electronic device 156 could be a tablet device or a video gaming console ); and 
 	determine the firewall template that is applicable at a given time from the stored set of firewall templates based on one or more of i) a current day of the week, ii) a time of day, iii) a date, or iv) user input, said storing a set of firewall templates and said determining the firewall template that is applicable at a given time, being performed prior to applying the rules in the firewall template applicable at the given time ( Bigbee, par 0058  changing IP address lease time and 0081 the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time based upon the UPnP messages and Pham par 0024 a date and/or a time the IP address is to be removed from the firewall rules, a time window (e.g., between 1 pm and 3 pm on a particular date, on particular days of the week, during particular hours of the day, and/or any other suitable time windows) during which the IP address is to be included in the firewall rules ).  


 	As per claim 13, Bigbee in view of Pham discloses the router of claim 11, wherein said processor is further configured to: 
 	monitor, at the router, network traffic through the router corresponding to a first device without subjecting said traffic corresponding to the first device to rules in the firewall template for a period of time, said first device being one of said devices (Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions );  
 	41identify the first device as a device using the network as part of being configured to analyze the network traffic to identify devices using the router ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302); and 
 	identify the device type of the first device as being a video player device type, a video camera device type, a voice assistant device type, a gaming console device type, or a cell phone device type, as part of being configured to analyze the network traffic to identify the type of one or more of the identified devices ( Bigbee, par 0036 the electronic device 156 could be a tablet device or a video gaming console), said monitoring, said 
 	identifying the first device, and said identifying the device type of the first device being performed prior to applying the rules in the firewall template at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router (Bigbee, par 0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160 ).  

 	As per claim 14, Bigbee in view of Pham discloses the router of claim 13, wherein said processor is further configured to: identify devices located at a customer premises where said router is located based on at least one of a source address and a destination address included in detected network traffic (Bigbee 0078  [0078] The router 160 is configured to collect data about user habits, preferences, uses, and the like, and carry out a device identification method (illustrated in FIG. 3) to identify specific users of each session initiated by the electronic devices 152, 154, 156 using this data. Data representative of users' individual identity (rather than only that of the electronic devices' 152, 154, 156) ), as part of being configured to analyze the network traffic to identify devices using the router ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions)).  


 	As per claim 16, Bigbee a system comprising:
 a router including ( fig.1B Router 160 ):
 	 a firewall ( par 0046 firewall); and 
 	a first processor ( fig.1A, Microprocessors 112)  configured to: 
 	apply, at the router, rules in a firewall template applicable at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router ( router ( par  0053,rules which adjust client status and  0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160));
 and a server ( par 0052 remote servers ) including: 
 	analyzing network traffic on a network to identify devices using a router (0078  [0078] The router 160 is configured to collect data about user habits, preferences, uses, and the like, and carry out a device identification method (illustrated in FIG. 3) to identify specific users of each session initiated by the electronic devices 152, 154, 156 using this data. Data representative of users' individual identity (rather than only that of the electronic devices' 152, 154, 156),); 
 	analyzing the network traffic to identify the type of one or more of the identified devices (0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time, based upon the UPnP messages 220. Par, 0096 The router 160 may further know that at a given time during a school day, one of the electronic devices 152, 154, 156 was used to watch a movie unsuitable for children); 
Bigbee dos not explicitly disclose applying at the router, rules in firewall template applicable at a given time to traffic.
 	However, Pham discloses applying at the router, (par 0004, modifying firewall), rules in firewall template applicable at a given time to traffic (par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, because doing so would provide a firewall protecting a remote computer. 

 	As per claim 17, Bigbee in view of Pham discloses the system of claim 16, wherein said first processor is further configured to: store a set of firewall templates, said set of firewall templates including at least a first firewall template including at least one firewall rule to be applied to devices of a first type (Pham par 0024-0025, modify, i.e. applying, the firewall rules, i.e. firewall template, and the firewall rules for a particular duration of time ), said devices of a first type being one of a video player device type, video camera device type, a voice assistant device type, a gaming console device type or a cell phone device type (Bigbee par 0036  the electronic device 156 could be a tablet device or a video gaming console ); and 
 	determine the firewall template that is applicable at a given time from the stored set of firewall templates based on one or more of i) a current day of the week, ii) a time of day, iii) a date, or iv) user input, said storing a set of firewall templates and said determining the firewall template that is applicable at a given time, being performed prior to applying the rules in the firewall template applicable at the given time ( Bigbee, par 0058  changing IP address lease time and 0081 the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time based upon the UPnP messages and Pham par 0024 a date and/or a time the IP address is to be removed from the firewall rules, a time window (e.g., between 1 pm and 3 pm on a particular date, on particular days of the week, during particular hours of the day, and/or any other suitable time windows) during which the IP address is to be included in the firewall rules ).  

 	As per claim 18, Bigbee in view of Pham discloses the system of claim 16, wherein said first processor is further configured to: 
monitor, at the router, network traffic through the router corresponding to a first device without subjecting said traffic corresponding to the first device to rules in the firewall template for a period of time, said first device being one of said devices (Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions );  
 	41identify the first device as a device using the network as part of being configured to analyze the network traffic to identify devices using the router ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302); and 
 	identify the device type of the first device as being a video player device type, a video camera device type, a voice assistant device type, a gaming console device type, or a cell phone device type, as part of being configured to analyze the network traffic to identify the type of one or more of the identified devices ( Bigbee, par 0036 the electronic device 156 could be a tablet device or a video gaming console), said monitoring, said 
 	identifying the first device, and said identifying the device type of the first device being performed prior to applying the rules in the firewall template at a given time to traffic corresponding to identified devices that are attempting to send or receive via the router (Bigbee, par 0081 the router 160 may come to a decision that a specific user had used the electronic device 154, i.e. identified device.. via the route, at a particular time, i.e. given time, based upon the UPnP messages 220. And 0099 the router 160 may apply rules, i.e. rules in firewall, to make a decision regarding the most accurate or the most likely user associated with a particular device, i.e. identified device .. via router , for a particular network session through the router 160 ).  

 	As per claim 19, Bigbee in view of Pham discloses the system of claim 18, wherein said second processor (402) is further configured to: identify devices located at a customer premises where said router is located based on at least one of a source address and a destination address included in detected network traffic, (Bigbee 0078  [0078] The router 160 is configured to collect data about user habits, preferences, uses, and the like, and carry out a device identification method (illustrated in FIG. 3) to identify specific users of each session initiated by the electronic devices 152, 154, 156 using this data. Data representative of users' individual identity (rather than only that of the electronic devices' 152, 154, 156) ), as part of being configured to analyze the network traffic to identify devices using the router ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions)).  



Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigbee et al US 2018/0308111 in view of Pham US 2019/0081927 in view of Barillaud US 6,646,996.
 
 	As per claim 5, Bigbee in view of Pham discloses the method of claim 3, wherein analyzing the network traffic to identify the type of one or more identified devices includes using a network trained to identify device types based on monitored traffic to determine a device type corresponding to an identified device ( Bigbee, par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions and 0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time).  
   The combination does not disclose the neural network for identifying the device.
 	However, Barillaud discloses the neural network for identifying the device ( col 2, lines 30-40, a neural network to determine a network communications device type from packet forwarding measurements.) .
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, based on the teaching of determining the device type using the neural network of Barillaud, because doing so would able to determine the type (switch vs. router) of a network communications device without relying on internal information from the network communications device to improve the security for the devices in the network(col 2, lines 15-25).



 	As per claim 15, Bigbee in view of Pham discloses the router of claim 3, wherein said processor is further configured to: use a network trained to identify device types based on monitored traffic to determine a device type corresponding to an identified device, as part of being configured to analyze the network traffic to identify the type of one or more identified devices ( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions and 0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time).  
   The combination does not disclose the neural network for identifying the device.
 	However, Barillaud discloses the neural network for identifying the device ( col 2, lines 30-40, a neural network to determine a network communications device type from packet forwarding measurements.) .
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, based on the teaching of determining the device type using the neural network of Barillaud, because doing so would able to determine the type (switch vs. router) of a network communications device without relying on internal information from the network communications device to improve the security for the devices in the network(col 2, lines 15-25).

 	As per claim 20,  Bigbee in view of Pham discloses the system of claim 18, wherein said second processor is further configured to: use a network trained to identify device types based on monitored traffic to determine a device type corresponding to an identified device, as part of being configured to analyze the network traffic to identify the type of one or more identified devices( Bigbee par 0091 the router 160 may monitor the one or more network sessions established in the step 302. The router 160 may perform such monitoring by extracting information from headers and/or trailers of data packets associated with the network sessions and 0081  to identify users for each session initiated by the electronic devices 152, 154, 156, type of more devices,. The UPnP messages 220 may include information about whether a video gaming console, i.e. type of one of the identified device,  was attached to the electronic device 154 and the router 160 may come to a decision that a specific user had used the electronic device 154 at a particular time, i.e. given time).  
   The combination does not disclose the neural network for identifying the device.
 	However, Barillaud discloses the neural network for identifying the device ( col 2, lines 30-40, a neural network to determine a network communications device type from packet forwarding measurements.) .
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of identify specific users of each session initiated by the electronic devices of Bigbee, based on the teaching of modifying the firewall rule by the Pham, based on the teaching of determining the device type using the neural network of Barillaud, because doing so would able to determine the type (switch vs. router) of a network communications device without relying on internal information from the network communications device to improve the security for the devices in the network(col 2, lines 15-25).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rotem et al US 10,817783 discloses updating neural networks may include (i) identifying a neural network that comprises sets of interconnected nodes represented at least in part by a plurality of matrices and that is trained on a training computing device and executes on at least one endpoint device, (ii) constraining a training session for the neural network to reduce the size in memory of the difference between the previous values of the matrices prior to the training session and the new values of the matrices after the training session, (iii) creating a delta update for the neural network that describes the difference between the previous values and the new values, and (iv) updating the neural network on the endpoint device to the new state by sending the delta update from the training computing device to the endpoint computing device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495